        Case 1:20-cr-00047-SPW Document 3 Filed 06/04/20 Page 1 of 4

                                                                   FILED
ZENO B. BAUCUS                                                       JUN O4 2020
Assistant U.S. Attorney
                                                                  Clerk, U.S District Court
U.S. Attorney's Office                                              District Of Montana
                                                                        Great Falls
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-mail: zeno.baucus@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONT ANA
                        BILLINGS DIVISION


 UNITED STATES OF AMERICA,               CR20-     47    -BLG-5~

            Plaintiff,                   INDICTMENT

      vs.                                PROHIBITED PERSON IN POSSESSION
                                         OF A FIREARM
                                         Title 18 U.S.C. § 922(g)(8) (Count I)
CHAD HENRY SWOBODA,                      (Penalty: Ten years imprisonment,
                                         $250,000 fine, and three years supervised
            Defendant.                   release)

                                         FALSE STATEMENT DURING
                                         FIREARMS TRANSACTION
                                         Title 18 U.S.C. § 922(a)(6) (Counts II-III)
                                         (Penalty: Ten years imprisonment,
                                         $250,000 fine, and three years supervised
                                         release)

                                         CRIMINAL FORFEITURE
                                         Title 18 U.S.C. § 924(d)




THE GRAND JURY CHARGES:

                                     I
         Case 1:20-cr-00047-SPW Document 3 Filed 06/04/20 Page 2 of 4



                                         COUNTI

      That on or about February 21, 2020, at Billings and within Yellowstone

County, in the State and District of Montana, the defendant, CHAD HENRY

SWOBODA, knowing he was subject to a court order, issued after a hearing of

which he received actual notice, and at which he had an opportunity to participate,

restraining him from harassing, stalking, and threatening an intimate partner, that by

its terms explicitly prohibited the use, attempted use or threatened use of physical

force against such intimate partner that would reasonably be expected to cause

bodily injury, knowingly possessed, in and affecting interstate commerce, a firearm,

in violation of 18 U.S.C. § 922(g)(8).

                                      COUNT II

      That on or about March 19, 2020, at Billings and within Yellowstone County,

in the State and District of Montana, the defendant, CHAD HENRY SWOBODA,

in connection with his acquisition of a firearm from First National Pawn, a licensed

firearms dealer, knowingly made a false and fictitious written statement to that

dealer which was likely to deceive First National Pawn, as to a fact material to the

lawfulness of such acquisition of said firearm by the defendant under chapter 44 of

Title 18, that is, the defendant represented on an ATF Firearms Transaction Record

Form 4473 that he was not subject to a valid court order restraining him from

harassing, stalking, and threatening an intimate partner, where in truth and fact, he


                                           2
          Case 1:20-cr-00047-SPW Document 3 Filed 06/04/20 Page 3 of 4



 was subject to a valid court order restraining him from harassing, stalking, and

 threatening an intimate partner, in violation of 18 U.S.C. § 922(a)(6).

                                      COUNT III

       That on or about April 23, 2020, at Billings and within Yellowstone County,

 in the State and District of Montana, the defendant, CHAD HENRY SWOBODA,

in connection with his acquisition of a firearm from First National Pawn, a licensed

firearms dealer, knowingly made a false and fictitious written statement to that

dealer which was likely to deceive First National Pawn, as to a fact material to the

lawfulness of such acquisition of said firearm by the defendant under chapter 44 of

Title 18, that is, the defendant represented on an ATF Firearms Transaction Record

Form 4473 that he was not subject to a valid court order restraining him from

harassing, stalking, and threatening an intimate partner, where in truth and fact, he

was subject to a valid court order restraining him from harassing, stalking, and

threatening an intimate partner, in violation of 18 U.S.C. § 922(a)(6).

                           FORFEITURE ALLEGATION

      If convicted of any offense charged in this indictment, the defendant, CHAD

HENRY SWOBODA, shall forfeit, pursuant to 18 U.S.C. § 924(d), any firearm

II

II

II


                                           3
         Case 1:20-cr-00047-SPW Document 3 Filed 06/04/20 Page 4 of 4



involved in a knowing violation of said offense.

      A TRUE BILL.                    Foreperson signature redacted. Original
                                      document filed under seal.




                   GARD
Crimin   ClJief Assistant U.S. Attorney




                                                                Crim. Summo05
                                                                Warrant: ✓•-,....__

                                                                    -----
                                                                Boll:



                                          4
